Citation Nr: 1143610	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 11, 2008, for the grant of service for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1996 to October 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in December 2009 and a substantive appeal was timely received in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Form 9 substantive appeal received in January 2010, the Veteran requested a videoconference Board hearing.  In a Form 9 substantive appeal received in May 2010, the Veteran indicated that he did not want a Board hearing; however, subsequently that same month the Veteran's representative stated that the Veteran was requesting a Travel Board hearing and in a Form 9 substantive appeal received in August 2010 the Veteran requested a Travel Board hearing.  Therefore the Veteran should be afforded a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Confirm with the Veteran whether he wants a videoconference hearing or a Travel Board hearing and schedule the Veteran for the hearing he requests at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


